Citation Nr: 0515265	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  05-10 861	)	DATE
	)
	)


THE ISSUE

Whether a November 5, 1952, decision of the Board of 
Veteran's Appeals (Board) denying entitlement to increased 
disability ratings for residuals of gunshot wounds to the 
feet should be revised or reversed on the grounds of clear 
and unmistakable error.


REPRESENTATION

Moving party represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The moving party had active military service from February 
1943 to July 1945.

This matter comes before the Board on a March 2005 motion for 
revision or reversal on the grounds of clear and unmistakable 
error (CUE) of a November 1952 Board decision that denied 
entitlement to increased disability ratings for residuals of 
gunshot wounds to the feet.

On May 18, 2005, the Board granted the moving party's motion 
to advance this case on the docket due to the moving party's 
advanced age.  38 C.F.R. § 20.900(c)(2004).


FINDINGS OF FACT

1.  In a November 5, 1952 decision, the Board denied 
entitlement to increased disability ratings for residuals of 
gunshot wounds to the feet.

2.  The Board correctly applied the statutory and regulatory 
provisions extant at the time of the November 1952 decision.


CONCLUSION OF LAW

The moving party has not shown clear and unmistakable error 
in the Board's November 5, 1952 denial of entitlement to 
increased disability ratings for residuals of gunshot wounds 
to the feet.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. 
§ 20.1403 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In a July 1945 rating decision, the veteran was granted 
service connection for residuals of injuries to the right 
foot, evaluated as 30 percent disabling, and residuals of 
injuries to the left foot, evaluated as 10 percent disabling.

In a May 1947 rating decision, the New Orleans, Louisiana, VA 
regional office (RO) denied the veteran's claim for higher 
disability ratings for his feet.

In an April 1949 rating decision, the RO confirmed the May 
1947 rating decision.

In a June 1952 rating decision, the RO again confirmed the 
May 1947 rating decision.  The moving party appealed the June 
1952 rating decision to the Board.

In a November 5, 1952 decision, the Board denied the 
veteran's claim of entitlement to increased disability 
ratings for residuals of gunshot wounds to the feet.


Analysis

The Board has original jurisdiction to determine whether 
clear and unmistakable error exists in a prior final Board 
decision.  Such review may be initiated by the Board on its 
own motion or by a party to the decision.  38 C.F.R. 
§ 20.1400 (2004).  A party disagreeing with the Board's 
denial of a motion for revision based on clear and 
unmistakable error in a prior Board decision can appeal that 
determination to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. 
§ 20.1409(d) (2004).

A claim of clear and unmistakable error is not a claim or 
application for Department of Veterans Affairs (VA) benefits.  
Therefore, duties associated with such claims or applications 
are inapplicable, including notification of the existence of 
evidence that might complete a claimant's application for 
benefits and VA's duty to assist in the development of such 
claims.  38 C.F.R. § 20.1411(c), (d) (2004); see also Livesay 
v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc) 
(holding that the duties to notify and assist imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); see 
also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
(implementing regulations), are not applicable to claims 
alleging clear and unmistakable error in a Board decision).  
In addition, neither the "benefit of the doubt" rule of 38 
U.S.C.A. § 5107(b), nor the provisions for reopening claims 
on the grounds of new and material evidence under 38 U.S.C.A. 
§ 5108, apply to clear and unmistakable error claims.  38 
C.F.R. § 20.1411(a), (b) (2004).  A clear and unmistakable 
error motion is not an appeal, and therefore, with certain 
exceptions, it is not subject to the provisions of 38 C.F.R. 
Parts 19 and 20, which pertain to the processing and 
disposition of appeals.  38 C.F.R. § 20.1402 (2004).  
Additionally, Board decisions which have been appealed to and 
decided by a court of competent jurisdiction and Board 
decisions on issues which have been subsequently decided by a 
court of competent jurisdiction are not subject to review on 
the basis of clear and unmistakable error in Board decisions.  
38 C.F.R. § 20.1400(b) (2004).

There are stringent pleading requirements for CUE claims.  
This is because a claim for CUE is a collateral challenge to 
an otherwise final decision as to which there is a strong 
presumption of validity.  See 64 Fed. Reg. 2137 (January 13, 
1999); see also Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  VA 
regulations specifically define what constitutes a valid 
claim for clear and unmistakable error, and they provide, in 
pertinent part:

§ 20.1403  Rule 1403.  What constitutes 
clear and unmistakable error; what does 
not.

(a) General.  Clear and unmistakable 
error is a very specific and rare kind of 
error.  It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.

(b) Record to be reviewed-(1) General.  
Review for clear and unmistakable error 
in a prior Board decision must be based 
on the record and the law that existed 
when that decision was made.  

. . . .

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been an error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made.  If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not 
clear and unmistakable error-(1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis 
considered in a Board decision.  

(2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.  

(3) Evaluation of evidence.  A 
disagreement as to how the facts were 
weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a 
statute or regulation where, subsequent 
to the Board decision challenged, there 
has been a change in the interpretation 
of the statute or regulation.

38 C.F.R. § 20.1403 (2004).

The moving party alleges that the November 5, 1952 Board 
decision is clearly and unmistakably erroneous for three 
reasons.  The Board will address each of the moving party's 
arguments in turn.

First, the moving party alleges that the Board failed to 
assign a separate evaluation for arthritis of the right ankle 
in addition to the 30 percent evaluation assigned under 
Diagnostic Code 5284 for a severe foot injury.  Paragraph 20 
of The Musculoskeletal System section of the 1945 edition of 
the Schedule for Rating Disabilities (the 1945 Schedule) 
provided that arthritis developing due to strain "will 
generally require separate evaluation of arthritis in the 
joints directly subject to strain."  In addition, Diagnostic 
Code 5010 provided for a "minimum rating" of 10 percent for 
arthritis due to direct trauma.  The veteran met most of the 
requirements for application of a 10 percent rating.  It 
would not have violated Paragraph 14 of the General Policy in 
Rating Disability section of the 1945 Schedule to assign a 
separate disability rating for arthritis.

The Board finds, however, that the November 1952 decision was 
correct in this regard.  Paragraph 14 of the General Policy 
in Rating Disability section of the 1945 Schedule provided 
that the evaluation of the same disability under various 
diagnoses was to be avoided.  In the November 1952 decision, 
the Board specifically noted that the 30 percent disability 
rating under Diagnostic Code 5284 "include[d] disability of 
the foot[] resulting from traumatic arthritis."  This 
interpretation of a "severe foot injury" under Diagnostic 
Code 5284 is reasonable.  The moving party's recitations to 
Diagnostic Code 5010 and Paragraph 20 of The Musculoskeletal 
System section of the 1945 Schedule interpret these 
regulatory provisions incompletely and outside the context of 
the November 1952 decision.  Diagnostic Code 5010 did provide 
a minimum rating of 10 percent for traumatic arthritis, but 
the moving party's argument ignores the fact that a 30 
percent disability rating, i.e., a rating greater than 10 
percent, had already been assigned for the right foot 
disability.  The moving party's citation to Paragraph 20 is 
likewise flawed.  Read completely, Paragraph 20 provides that 
when arthritis develops as a result of increased joint strain 
caused by service-connected lower extremity amputation or 
shortening, such arthritis will also be service connected and 
assigned a disability rating based on impairment of the 
joint.  Interpreted fully and correctly, this provision is 
inapposite to the moving party's case.  The 30 percent 
disability rating assigned for the veteran's right foot 
disability included the joints of the right foot and the 
right ankle; therefore, a grant of service connection and the 
assignment of a separate disability rating for arthritis of 
these joints was not warranted.

Second, the moving party alleges that the Board failed to 
apply the rating criteria for a severe rating of the 
veteran's left foot.  The veteran sustained a compound 
comminuted fracture of the left foot, and according to 
Paragraph 17(4) of The Musculoskeletal System section of the 
1945 Schedule, a severe rating was warranted for a through 
and through or deep penetrating wound due to high velocity 
missiles or explosive effect of high velocity missile, or 
shattering bone fracture with extensive debridement or 
prolonged infection and sloughing of soft parts, 
intramuscular binding, and cicatrization.  The veteran had a 
shattering bone fracture to both feet and required extensive 
hospitalization and treatment.  A rating of severe could have 
been granted under Diagnostic Code 5284 or under a diagnostic 
code for the appropriate muscle group.

The Board finds, however, that the November 1952 decision was 
correct in this regard.  In the November 1952 decision the 
Board "considered all of the evidence of record pertinent to 
the incurrence, progress, and residual disability resulting 
from the gunshot wound" to the moving party's left foot and 
found that "damage to the muscles or tendons [was] not the 
primary determinative factor of residual disability.  
Objective findings . . . [did] not reveal residual 
disturbance in functions of the left foot."  The veteran's 
left foot had been rated under Diagnostic Code 5310, which 
provided a 10 percent disability rating for a moderate 
disability of the plantar muscles of Muscle Group X or a 
moderate to moderately severe disability of the dorsal 
muscles of Muscle Group X.  A 10 percent rating was also the 
minimum rating for through and through wounds of the foot.  
The moving party's argument that the criteria for severe 
disability of the muscles under Paragraph 17(4) of The 
Musculoskeletal System section of the 1945 Schedule had been 
met in the case of the veteran's left foot disability is 
misleading.  The above-referenced section of that provision 
represents only one aspect of the rating criteria-type of 
injury.  Paragraph 17(4) also contains criteria regarding the 
history and complaint of the disability and the objective 
findings of the disability.  As noted above, in the November 
1952 decision, the Board specifically discussed the objective 
findings regarding the veteran's left foot and found that 
they did not satisfy the criteria for a higher disability 
rating.  In other words, in the November 1952 decision, the 
Board correctly applied the relevant diagnostic criteria; it 
simply weighed the evidence differently than how the moving 
party urges the evidence should be weighed.  A disagreement 
as to how the facts were weighed is insufficient to establish 
clear and unmistakable error.

Finally, the moving party alleges that the Board, in November 
1952, lacked jurisdiction to address the issue of clear and 
unmistakable error in the 1947 rating decision.  Section 19.6 
of Title 38 of the Code of Federal Regulations provided that 
the Board had jurisdiction to correct errors, although there 
was a specific procedure to be followed.  38 C.F.R. § 19.6 
(1948).  Failure to correct the errors was not to be taken as 
a certification that no error existed "unless such question 
[were] specifically in issue."  Id.  Further, Rule 17 of the 
Rules of Practice of the Board of Veterans Appeals, contained 
in VA Pamphlet 1-1 stated, "In appellate consideration, the 
Board . . . will not take jurisdiction over questions which 
have not been decided by the agency of original 
jurisdiction."  Although the veteran's representative had 
raised the issue of error in the 1947 rating decision, the 
agency of original jurisdiction had not addressed the issue.  
Therefore, the Board lacked jurisdiction to hold that there 
was no error in the 1947 decision.

The moving party's argument in this regard centers on 
language in the November 1952 Board decision stating, "The 
appeal was not timely filed from the determination of May 
1947 . . . and, since no clear and unmistakable error is 
found in that rating action, such action became final."  The 
moving party ties the Board comments to the June 25, 1952 
appeal filed by the moving party's then representative.  The 
representative stated, "Appeal is taken against the rating 
of [June 25, 1952], which confirmed and continued the rating 
of [April 2, 1947] . . . . It is contended that the rating of 
[April 2, 1947] is erroneous and [made] a misapplication of 
the provisions of the 1945 [Schedule] . . . and that the 
rating should be corrected under [38 C.F.R. § 3.9(a) 
(1948)]."  In it's July 8, 1952 appeal, the representative 
elaborated, "Appeal is taken against the rating of which the 
[moving party] was advised [on] July 7, 1952.  This rating 
confirmed and continued the rating [dated on April 2, 1947].  
It is contended that the rating of [April 2, 1947] which was 
brought forward and continued by the present rating is a 
misapplication of the 1945 [Schedule].

Essentially, the moving party contends that the June 1952 and 
July 1952 appeals by his then representative represent a 
claim of clear and unmistakable error in the April 2, 1947 
rating decision and that the Board should not have addressed 
that claim in the first instance in its November 1952 
decision.  However, it is clear that the Board in its 
November 1952 decision did not view that issue as having been 
raised.  The reference by the Board to the April 2, 1947 
rating decision was to merely establish that no appeal had 
been timely filed regarding that decision and that the 
decision was final because there was no other basis to revise 
that decision.  The Board's jurisdiction to correct errors 
permitted it correct errors in any question in issue.  
38 C.F.R. § 19.6 (1948).  If the Board found a clear and 
unmistakable error on any question not in issue, such error 
would be brought to the attention of the proper service.  Id.  
The Board's comments regarding clear and unmistakable error 
in regard to the April 2, 1947 rating decision demonstrate 
that the Board was declining to exercise such jurisdiction 
over the April 2, 1947 rating decision because it found no 
such error.

The Board's apparent conclusion that no claim of clear and 
unmistakable error in the April 2, 1947 rating decision had 
been raised is consistent with a complete and correct reading 
of the appeals filed in June 1952 and July 1952.  In each 
appeal, the moving party's then representative specified that 
the appeal pertained to the June 25, 1952 rating decision.  
The April 2, 1947 is referenced as being erroneous because 
the June 1952 rating action did not provide an explanation 
for denying the moving party's claims, instead only 
referencing the April 1947 rating action.  Thus, an attack on 
the rationale of the 1952 rating decision was inherently an 
attack on the rationale of the April 1947 rating action.

In short, having considered fully each of the arguments made 
by the moving party, the Board finds that the correct facts, 
as they were known at the time, were before the Board at the 
time of the November 1952 decision and that the statutory and 
regulatory provisions extant at the time were correctly 
applied.


ORDER

The moving party's motion for revision or reversal of the 
November 5, 1952 decision of the Board of Veteran's Appeals 
(Board) denying entitlement to increased disability ratings 
for residuals of gunshot wounds to the feet is denied.


                       
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



